Citation Nr: 0844508	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-38 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for a right wrist 
condition as secondary to service connected left knee 
disability.

2.	Entitlement to service connection for a left wrist 
condition as secondary to service connected left knee 
disability.

3.	Entitlement to service connection for a right knee 
condition as secondary to service connected left knee 
disability.

4.	Entitlement to an initial disability rating in excess of 
10 percent for status post arthroscopy; status post left 
patellar tendon repair (left knee disability).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to June 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and July 2006 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for a left knee disability, evaluated at 10 
percent disabling, effective July 26, 2004; and denied 
service connection for both wrist conditions and right knee 
condition, respectively.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on 
November 20, 2008.  However, the veteran failed to report to 
the hearing.  As the record does not contain further 
explanation as to why the veteran failed to report to the 
scheduled hearing, the Board deems the veteran's request for 
an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.	Competent medical evidence does not show the veteran has a 
right wrist disability.

2.	Competent medical evidence does not show the veteran has a 
left wrist disability.

3.	Competent medical evidence does not show the veteran has a 
right knee disability.

4.	The veteran's left knee disability is characterized by a 0 
to 125 degree range of motion without evidence of further 
limitation due to pain, weakness, fatigability, or 
incoordination and without evidence of moderate recurrent 
subluxation or lateral instability.


CONCLUSION OF LAW

1.	A right wrist condition was not incurred in or aggravated 
by service and is not proximately due to, the result of, 
or aggravated by a service-connected disability. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

2.	A left wrist condition was not incurred in or aggravated 
by service and is not proximately due to, the result of, 
or aggravated by a service-connected disability. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008). 

3.	A right knee condition was not incurred in or aggravated 
by service and is not proximately due to, the result of, 
or aggravated by a service-connected disability. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008). 

4.	The criteria for an initial disability rating in excess of 
10 percent for left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5257, 
5260, 5261 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The veteran received 
notice of the VCAA in August 2004 for the left knee 
disability, prior to the July 2005 rating decision and in 
December 2005 for the right knee and bilateral wrist 
disabilities, prior to the July 2006 rating decision.

These letters satisfied VA's duty to notify under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159, as these letters informed the 
appellant of what evidence was needed to establish the 
benefits sought, what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records necessary to support the 
claims that are not in the possession of a Federal department 
or agency.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
received Dingess notice in a March 2006 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service treatment and personnel 
records, VA and private treatment records, and statements 
from the veteran, and his representative have been associated 
with the record.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  38 C.F.R. § 3.103.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

Secondary Service Connection - Pertinent Laws and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service connected disease or injury; or, for any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of 
the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b) 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Secondary Service Connection - Analysis

The veteran does not contend and the record does not show 
that a disability of the right and left wrist or the right 
knee was incurred in service.  The veteran seeks service 
connection for right and left wrist conditions and for a 
right knee condition, secondary to his service connected left 
knee disability.

The first Wallin requirement is a current disability.  There 
is no evidence of a right or left wrist disability shown 
currently.  VA medical records from August 2005 refer to the 
veteran's complaint of left wrist pain which he contributed 
to a fall the previous week when his left knee "gave way."  
No diagnosis of a wrist disability was given.  Similarly, 
there is no diagnosis of a current right knee disability.  VA 
medical records from January 2006 indicate that the veteran's 
right knee "also hurts" and "showed [anterior and 
posterior] and [mediolateral] laxity with anterior, posterior 
tenderness without erythema or increased heat."  He was 
fitted for a right knee brace later that month.  However, the 
veteran was not diagnosed with a right knee disability at 
that time.  While the Board does not question the veteran's 
complaints of pain, a symptom, such as pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-
Benitez, 13 Vet. App. 282.

In the absence of confirmed diagnoses of a right or left 
wrist disability or a right knee disability, meaning medical 
evidence showing the veteran has the conditions alleged, 
service connection is not warranted.  The case law is well 
settled on this point.  In order for a claimant to be granted 
service connection for a claimed disability, there must be 
evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (service connection claim must be 
accompanied by evidence establishing the claimant currently 
has the claimed disability).

Furthermore, to the extent the veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disabilities through his own statements, it is also 
now well established that an opinion of a person without 
medical training or experience on medical matters such as 
diagnosis and etiology is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In short, Wallin element (1) has not been met with regard to 
these claims.  So service connection must be denied on this 
basis alone - irrespective of any other Wallin 
considerations.

The preponderance of the evidence is against the claims of 
entitlement to service connection for a right wrist condition 
or a left wrist condition.  The benefits sought on appeal are 
accordingly denied since there is no reasonable doubt to 
resolve in the veteran's favor concerning this.  See, e.g., 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Knee - Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  3 8 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Under Diagnostic Code 5257 for other impairment of the knee, 
the following evaluations are assignable: slight recurrent 
subluxation or lateral instability, 10 percent; moderate 
recurrent subluxation or lateral instability, 20 percent; and 
severe recurrent subluxation or lateral instability, 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Left Knee Claim -  Analysis

The veteran is seeking an initial rating higher than 10 
percent for his service connected left knee claim.  In 
conjunction with this claim, the veteran underwent a VA 
medical examination in June 2005.  At that time, the examiner 
noted:

The knee had 0-125 degrees range of motions.  There 
was no report of pain on motion and no additional 
limitation of motion.  He does appear to be 
demonstrating slight guarding throughout the 
examination.  There is slight puffiness of the 
knee.  He had tenderness over the area of the 
lateral joint line and the lateral patellofemoral 
joint region.  He had a negative apprehension sign 
with manual subluxation of the patella.  He did 
have a slight patellofemoral grinding palpable on 
range of motion testing.  No ligamentous 
instability is demonstrable at this time.

In August 2005, the veteran underwent another physical 
examination, which found his knee to have full extension and 
flexion to 120 degrees.  Based on the above, the veteran's 
left knee condition does not warrant 20 percent ratings for 
limitation of motion under DC 5260 or 5261.  38 C.F.R. 
§ 4.71a.  The veteran's knees have not been productive of 
flexion limited to 30 degrees or extension limited to 15 
degrees.  

The Board has considered whether an increased disability 
rating is warranted for the veteran's left knee disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a rating higher than 
10 percent.  Specifically, the June 2005 VA medical examiner 
further noted:

[T]here was no report of pain on range of motion 
testing at this time.  There was no additional 
limitation of motion after repetitive motion.  It 
is likely that he would have further limitation of 
function during a flare-up as he described.  It is 
not feasible, however, to attempt to express this 
in terms of additional limitation of motion as 
these matters cannot be determined with any degree 
of medical certainty.

While the examiner does speculate that additionally 
restrictions may occur during a flare-up, without supporting 
clinical evidence, this conjecture is of no probative value.  
Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 
5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460 (1993).  Thus, even considering functional loss due 
to pain, weakness, excess fatigability, incoordination, or 
other factors not contemplated in the relevant rating 
criteria, the medical evidence of record does not show the 
range of motion of the veteran's left knee to be limited to 
30 degrees flexion or 15 degrees extension.  Therefore, the 
Board is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

With regard to DC 5257, the Board notes the August 2005 
physical examination, which stated, "He is stable medially 
and laterally with a negative Lachman."  The medical 
evidence of record does not show the requisite moderate 
recurrent subluxation or lateral instability to warrant a 20 
percent rating.  38 C.F.R. § 4.71a.

The Board finds that, at no time during the pendency of this 
claim for an increased rating has the veteran's left knee 
disability warranted a disability evaluation in excess of 10 
percent.  Hart, supra.


ORDER

Entitlement to service connection for a right wrist condition 
as secondary to service connected left knee disability, is 
denied.

Entitlement to service connection for a left wrist condition 
as secondary to service connected left knee disability, is 
denied.

Entitlement to service connection for a right knee condition 
as secondary to service connected left knee disability, is 
denied.

Entitlement to an initial disability rating in 10 percent for 
status post arthroscopy; status post left patellar tendon 
repair (left knee disability), is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


